Citation Nr: 0707346	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  99-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right hand and 
thumb disorder.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for bilateral cataracts 
and pseudophakia.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant had active service from November 1953 to 
October 1955, and had subsequent service in the Connecticut 
Army National Guard (ARNG) from January 1974 to December 
1994.

This case comes before the Board of Veterans Appeals? (Board) 
on appeal from a December 1998 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2005, the veteran 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right hand and 
thumb disorder.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for bilateral cataracts 
and pseudophakia.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant had active service from November 1953 to 
October 1955, and had subsequent service in the Connecticut 
Army National Guard (ARNG) from January 1974 to December 
1994.

This case comes before the Board of Veterans Appeals? (Board) 
on appeal from a December 1998 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2005, the veteran 
testified at a Travel Board hearing before the undersigned at 
the RO.  In September 2005, the Board remanded the claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.

The veteran appears to have argued that he manifests 
disability of the left hand due to in-service injury.  This 
claim is not currently on appeal before the Board and is 
referred to the RO for appropriate action.

The issue of service connection for right hand and thumb 
disorder is addressed in the REMAND portion of this decision, 
and is REMANDED to the RO via the AMC.  The veteran will be 
notified if any further action on his part is required.




FINDINGS OF FACT

1.  The veteran's diabetes mellitus first manifested more 
than one year after his retirement from the ARNG in October 
1994, and there is no competent medical evidence establishing 
that such disease is causally related to event(s) or injuries 
during a period of active service, ACDUTRA or INACDUTRA.

2.  The veteran's hypertension first manifested more than one 
year after his retirement from the ARNG in October 1994, and 
there is no competent medical evidence establishing that such 
disease is causally related to event(s) or injuries during a 
period of active service, ACDUTRA or INACDUTRA.

3.  The veteran's varicose veins first manifested more than 
one year after his retirement from the ARNG in October 1994, 
and there is no competent medical evidence establishing that 
such disease is causally related to event(s) or injuries 
during a period of active service, ACDUTRA or INACDUTRA.

4.  The veteran's bilateral cataracts and pseudophakia first 
manifested more than one year after his retirement from the 
ARNG in October 1994, and there is no competent medical 
evidence establishing that such disease and disability is 
causally related to event(s) or injuries during a period of 
active service, ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 101(24), (2), 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.307, 3.309 (2006).

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 101(24), (2), 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.307, 3.309 (2006).

3.  Service connection for varicose veins is not warranted.  
38 U.S.C.A. §§ 101(24), (2), 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2006).

4.  Service connection for bilateral cataracts and 
pseudophakia is not warranted.  38 U.S.C.A. §§ 101(24), (2), 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006) ; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The claims were initiated prior to the enactment of the VCAA 
and initially denied as not "well grounded" in a December 
1998 RO rating decision.  An April 2003 RO letter advised the 
veteran of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claims and the 
relative duties upon himself and VA in developing his claims.  
The claim was readjudicated on the merits in a January 2004 
Supplemental Statement of the Case (SSOC).  Additional VCAA 
notice was sent by letter in September 2005.  The claim was 
subsequently readjudicated in a May 2006 SSOC that cited in 
full the provisions of 38 C.F.R. § 3.159(b) and provided 
notice on the downstream issues of establishing a disability 
rating and effective date of award.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); 
VAOPGCPREC 8-2003 (Dec. 2003); Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  The veteran has received all essential 
notice, has had a meaningful opportunity to participate in 
the development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  The veteran has not identified and 
authorized VA to obtain any private medical records on his 
behalf.  In October 2005, the Social Security Administration 
(SSA) advised the RO that the veteran had never filed a claim 
for disability benefits.  Notably, the veteran was born in 
June 1935 and is likely receiving SSA retirement benefits.  
VA has obtained medical opinions, based upon review of the 
claims folder, to determine the nature and etiology of the 
veteran's claimed disabilities.  There is no reasonable 
possibility that any further assistance to the veteran by VA 
would be capable of substantiating his claims.

II.  Factual Basis

The veteran had a period of active service from November 1953 
to October 1955.  His service medical records are negative 
for complaint or treatment for symptoms involving diabetes 
mellitus, hypertension, varicose veins or an eye disorder.  
His October 1955 service separation examination showed a 
blood pressure reading of 112/84 and 20/20 distant vision of 
the eyes.  He was given normal clinical evaluations of the 
eyes as well as his vascular and endocrine systems.

The record next shows that, while working in the supply room 
barracks at Camp Edwards in July 1980, the veteran tripped 
over a box when arising from a chair resulting in a twisted 
ankle.  This was deemed a line of duty injury.

An October 1980 ARNG re-enlistment examination included the 
veteran's denial of eye trouble, and high or low blood 
pressure.  Examination showed a blood pressure reading of 
130/84.  His eyes demonstrated 20/40 distant vision 
bilaterally.  His intraocular tension was within normal 
limits (WNL).  He was diagnosed with a visual defect, but 
normal vascular and endocrine systems.  An April 1983 
chemistry profile showed an elevated glucose reading.  A 
January 1985 periodic examination included his report of eye 
trouble, but denial of high or low blood pressure.  
Examination measured a blood pressure reading of 128/74.  His 
right eye demonstrated 20/40 distant vision pinhole corrected 
to 20/40, and 20/40 near vision.  His left eye demonstrated 
20/40 distant vision pinhole corrected to 20/40 and 20/40 
near vision.  He had intraocular pressures of 14 in both eyes 
that were deemed within normal ranges.  He was diagnosed with 
a visual defect, but normal vascular and endocrine systems.

In May 1985, the veteran had a slip and fall injury striking 
his left leg, between the knee cap and the ankle, on a tent 
peg.  Examination showed a hematoma of the left shin treated 
with ultrasound therapy and a temporary profile limiting his 
walking and standing.  The injury was deemed in line of duty.

A March 1988 ARNG physical examination included the veteran's 
report of eye trouble, but denial of high or low blood 
pressure.  Examination measured a blood pressure reading of 
112/70.  His right eye demonstrated 20/70 distant vision 
corrected to 20/30, 20/50 near vision, and intraocular 
tension of 15.  His left eye demonstrated 20/50 distant 
vision corrected to 20/30, 20/50 near vision, and intraocular 
tension of 14.  He was diagnosed with a visual defect, but 
normal vascular and endocrine systems.  A May 1989 eye 
examination showed showed intraocular pressure of 15 in the 
right eye and 14 in the left eye that was deemed within 
normal limits.

A February 1993 ARNG examination included veteran's denials 
of a history of eye trouble and high or low blood pressure.  
Examination measured a blood pressure reading of 144/78.  His 
right eye demonstrated 20/200 distant vision, 20/100 near 
vision, and intraocular tension of 15.  His left eye 
demonstrated 20/70 distant vision, 20/100 near vision, and 
intraocular tension of 13.  His glucose reading was outside 
the expected range.  He was noted to have a visual deficit, 
but normal vascular and endocrine systems.  He was discharged 
from the ARNG in October 1994.

In May 1998, the veteran filed a claim of service connection 
for fracture of the left foot and varicose veins that began 
in 1982, cataract of both eyes that began in 1990, and 
diabetes and high blood pressure that began in 1994.  

The veteran's VA clinical records show that, in February 
1996, he underwent a right cataract phacoemulsification with 
lens replacement.  He was also noted to have a left eye 
cataract.  On his pre-operative evaluation, he reported a 2-
year history of hypertension (HTN) controlled with 
medications.  He denied a history of diabetes mellitus (DM).  
He underwent left eye (OS) cataract extraction in September 
1998.

An October 1998 VA eye examination indicated a diagnosis of 
pseudophakia of both eyes (OU).

On VA diabetes mellitus examination in October 1998, the 
veteran reported being diagnosed with diabetes mellitus in 
the summer of 1987 while at summer camp in Pennsylvania.  He 
was unsure of his blood sugar reading and recalled he was put 
on some pills.  He was not currently taking any medication 
except for a natural pill called "Macca."  He was not on a 
restricted diet, but used very little sugar.  He had never 
been on insulin.  He reported having varicose veins.  
Examination showed varicosities in both calves worse on the 
right.  He had bilateral lens implants.  His blood glucose 
was 90 and all other blood work was normal.  The examiner 
stated that, based on the veteran's history, normal blood 
sugar, nonrestricted diet and no medication, a diagnosis of 
diabetes could not be made.

On VA arteries and veins examination in October 1998, the 
veteran reported being diagnosed with varicose veins 15-years 
previously while in the National Guard.  His only symptom was 
tired legs by the end of the day.  He had no treatment.  
Examination indicated a diagnosis of varicosities of the 
superficial veins of the right and left calves.

VA clinical records show that, in January 1999, the veteran 
presented with complaint of painful and tearing eyes greater 
on the left, mouth turning to one side, headache and pain 
with chewing.  He was given an assessment of Bell's palsy.  A 
March 1999 optometry consultation noted diagnoses of 
resolving idiopathic Bell's palsy with partial 3rd nerve 
palsy and symptomatic diffuse superficial punctuate keratitis 
greater on the left.  On an April 1999 neurology 
consultation, he denied taking any medications as well as a 
history of diabetes or hypertension.  He reported an in-
service head injury in 1980 while getting into a truck with 
brief diplopia at time of impact and headaches, but felt no 
lasting residual.  He injured his left leg in the Army that 
still gave him pain sometimes.  He reported the onset of 
diplopia at the same time of left cranial nerve (CN) 7 
symptoms of facial palsy involving platysma of the lower and 
upper face.  A July 1999 clinical record noted that a random 
glucose reading was 122 indicating that there may be a mild 
glucose intolerance but doubted that medication was required.

A September 1999 statement from the veteran's treating eye 
doctor indicated that the veteran had double vision due to 
third nerve palsy.

On VA general medical examination in September 1999, the 
examiner indicated that there was a note in the 1980's while 
in service that the veteran hit his head getting out of a 
truck with brief diplopia at time of impact.  Recent VA 
clinical records indicated that the veteran had a 7th and 3rd 
nerve palsy with horizontal diplopia in the left eye.  There 
had been improvement of Bell's palsy with diplopia.  
Examination showed an initial blood pressure reading of 
170/80 and a later recheck reading of 138/70.  His diagnoses 
included status post bilateral cataract extraction with left 
diplopia status post improving Bell's palsy, bilateral 
varicose veins, and labile hypertension.

An October 1999 VA clinical record stated that the veteran 
did not have diabetes.  His laboratory testing was reported 
as negative.  A November 1999 optometry consultation 
indicated diagnoses of anisometropia/presbyopia of both eyes 
(OU), and status post (S/P) retinal hemorrhage.  In July 
2001, laboratory testing showed high readings for fasting 
glucose.  At that time, a geriatrics attending program note 
reported that the veteran had been scheduled for nutritional 
consultation for diabetes mellitus (DM) diet instructions.

At an RO hearing in April 2003, the veteran argued that the 
signs and symptoms of his diabetes first manifested during 
his military service.  His hypertension was interconnected 
with his diabetes.  His left leg bothered him while in the 
service with a history of breaking his leg at Fort Drum.  He 
had abnormal blood tests during training in New London, and 
had been prescribed medication by a private doctor.

At his Travel Board hearing in June 2005, the veteran argued 
that his hypertension and diabetes were diagnosed while in 
the service.

VA diabetes mellitus examination in October 2005 included the 
veteran's report of an elevated AIC in 1999 with no family 
history of diabetes.  He had a long history of varicose veins 
without any treatment.  Examination indicated diagnoses of 
Type II diabetes mellitus with no complications, poorly 
controlled hypertension and varicose veins.  After review of 
the claims folder, the examiner offered an addendum opinion 
that the veteran's diabetes mellitus and hypertension were 
first diagnosed after he left service in 1994 and were 
unlikely related to in-service exposure or in-service injury.  
In an addendum, the examiner also found no documentation that 
the veteran's varicose veins developed while in service or 
were related to service disease or injury.  As such, the 
examiner stated that it was not likely that the veteran's 
varicose veins had their onset during service or are related 
to any in-service disease or injury.

An October 2005 VA optometry examination noted the veteran's 
history of pseudophakia of both eyes, Bell's palsy, 3rd nerve 
palsy resolved, diplopia after cataract extraction in 1998, 
meibomianitis of both eyes, and drusen in post poles of both 
eyes.  His medical history was significant for diabetes 
mellitus diagnosed (dx) in 2002 and hypertension controlled 
with medications.  Examination resulted in assessments of DM 
and HTN without (s) retinopathy, pseudophakia with (c) 
posterior chamber intraocular lens (PCIOL), dry eyes, and 
mixed astigmatism and presbyopia.  After review of the claims 
folder, the examiner offered an addendum opinion that the 
veteran's cataract and pseudophakia occurred after he left 
service in 1994 and was less likely related to in-service 
injury or illness.


III.  Legal Criteria

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease, contracted in line of duty in the active 
military, naval, or air service during a period of war or 
peace.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2006).

Specified diseases listed as chronic in nature, such as 
diabetes mellitus and hypertension, may be presumed to have 
been incurred in service, if the evidence shows that such 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2006).

A refractive error of the eye is not considered a disease or 
injury within the meaning of applicable legislation governing 
the awards of compensation benefits.  38 C.F.R. §§ 3.303(c), 
4.9 (2006).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).

The term "active duty" includes full-time duty in the Armed 
Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21) (West 
2002).  The term Armed Forces means the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
reserve components thereof.  38 U.S.C.A. § 101(10) (West 
2002).  The term "active duty" means full-time duty in the 
Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21) 
(West 2002).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. 
§ 3.6(a) and (d)(2006).  

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2006).  With respect members of the ARNG, the 
ACDUTRA means full-time duty under section 316, 502, 503, 505 
of title 32, or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(22)(c) (West 2002).  INACDUTRA includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4) (2006).  Any individual (1) who, 
when authorized or required by competent authority, assumes 
an obligation to perform ACDUTRA or INACDUTRA for training; 
and (2) who is disabled or dies from an injury or covered 
disease incurred while proceeding directly to or returning 
directly from such ACDUTRA or INACDUTRA shall be deemed to 
have been on ACDUTRA or INACDUTRA, as the case may be.  
38 C.F.R. § 3.6(e) (2006).

The record must establish by a preponderance of the evidence 
that a claimant was disabled during ACDUTRA due to a disease 
or injury incurred or aggravated in the line of duty or he 
was disabled from an injury incurred or aggravated during 
INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 
419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  The 
statutory presumptions do not apply to a period of ACDUTRA or 
INACDUTRA unless injury or disease was incurred during the 
period of ACDUTRA or injury was incurred during the period of 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991); Paulson, 7 Vet. App. at  470; Mercado-Martinez, 11 
Vet. App. at 419.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

IV.  Service connection

The veteran's service medical records for his period of 
active service from November 1953 to October 1955 showed no 
abnormalities eyes or the vascular and endocrine systems.  
There is no competent evidence that his diabetes mellitus, 
hypertension, varicose veins, bilateral cataracts or 
pseudophakia were first manifested during this period of 
service, or that diabetes mellitus and hypertension were 
manifested within one year of his discharge from this period 
of active service.  There is also no competent evidence that 
such diseases are causally related to an event during this 
period of service.  As such, service connection is not 
warranted on a direct basis, or on a presumptive basis for 
diabetes mellitus and hypertension, based on this period of 
active service.

The veteran's remaining service consists of periods of 
ACDUTRA and INACDUTRA with the ARNG.  He had in line of duty 
injuries to the left ankle in July 1980, and the left shin in 
May 1985.  Decreased visual acuity was first noted during an 
October 1980 ARNG re-enlistment examination.  Elevated 
glucose readings were reported in April 1983 and February 
1993.  However, his multiple periodic examinations indicated 
normal clinical evaluations of the vascular and endocrine 
systems.  The available medical records demonstrate that 
cataracts of both eyes were first diagnosed in 1996.  
Pseudophakia, diabetes mellitus, hypertension and varicose 
veins were first diagnosed thereafter.  

The veteran argues that his claimed disabilities had their 
onset during his ARNG service.  He is deemed competent to 
describe his physical symptoms and limitations, but he does 
not possess the requisite medical training to self-diagnose 
the onset of these diseases.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).  There is 
no competent evidence of record that the veteran's cataracts, 
pseudophakia, diabetes mellitus, hypertension and varicose 
veins were incurred or aggravated during a period of active 
service or ACDUTRA, or results from injury incurred or 
aggravated during INACDUTRA.  Rather, the medical 
documentation shows that bilateral cataracts were first 
diagnosed more than one year following his separation from 
the ARNG and that diabetes mellitus, hypertension and 
varicose veins were first diagnosed several years after his 
ARNG retirement.  VA examiners, based upon review of the 
claims folder, have opined that his cataracts, pseudophakia, 
diabetes mellitus, hypertension and varicose veins were first 
diagnosed after 1994 and are not related to events in 
service.  

Notably, the veteran's presbyopia and anisometropia are 
refractive errors of the eye not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2006).  See McNeely 
v. Principi, 3 Vet. App. 357, 364 (1992).  As the veteran is 
not service connected for any disability incurred in or 
aggravated during a period of ACDUTRA and/or INACDUTRA, the 
statutory presumptive provisions pertaining to any periods of 
the veteran's ARNG service.  Biggins, 1 Vet. App. at 477-78.

Thus, the preponderance of the evidence establishes that the 
veteran's diabetes mellitus, hypertension, varicose veins, 
bilateral cataracts and pseudophakia first manifested more 
than one year after the veteran's retirement from the ARNG in 
October 1994, and there is no competent medical evidence 
establishing that such diseases are causally related to 
event(s) or injuries during a period of active service, 
ACDUTRA or INACDUTRA.  The doctrine of the benefit of the 
doubt is not for application in this case, see 38 U.S.C.A. 
§ 5107(b) (West 2002), and the Board must deny the claims.



ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for varicose veins is denied.

Service connection for bilateral cataracts with pseudophakia 
is denied.


REMAND

The Board remanded the claim of service connection for right 
hand and thumb disorder in September 2005 to obtain medical 
opinion as to whether the veteran's hand/thumb disorder had 
its onset in service or is related to an in-service injury.  
The medical examination and opinion obtained, dated January 
2006, evaluated the veteran's left hand only.  The Board must 
return this examination report as inadequate for rating 
purposes and failing to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 
38 C.F.R. § 4.2 (2006).

1.  Obtain the veteran's complete VA clinical 
records, dated since December 2005.

2.  Schedule the veteran for an appropriate VA 
examination.  The claims file must be made 
available to the examiner and the examiner should 
indicate in his/her report whether or not the 
claims folder was reviewed.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.  

The examiner should determine if the veteran has 
a current disability involving his right hand 
and/or thumb and, if so, if it is at least as 
likely as not that it had its onset during 
service or is related to any in-service injury.

3.  The AMC should then readjudicate the claim in 
light of all the evidence of record.  If the 
claim remains denied, the veteran should be 
provided with a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


